PER CURIAM.
Lewis’ petition for writ of habeas corpus is granted for the purpose of allowing a belated appeal of the order denying his Rule 3.850 motion for post-conviction relief. The order did not advise Lewis of his right to appeal within thirty days. See Fla.R.Crim.P. 3.850(g). Lewis shall file within thirty days of the date of this opinion a notice of appeal in the circuit court. See Owens v. State, 668 So .2d 715 (Fla. 5th DCA1996).
PETITION GRANTED.
COBB, HARRIS and THOMPSON, JJ., concur.